Citation Nr: 0702490	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who had recognized guerrilla service from 
January 1944 to February 1944 and from March 1944 to June 
1945, and also served in the Philippine Commonwealth Army 
from June 1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  That letter 
informed the appellant that her claim for non-service-
connected death pension benefits was denied because the 
decedent did not have the type of service necessary for the 
appellant to be eligible to receive these benefits.  In June 
2003, the appellant submitted a notice of disagreement with 
all claims denied.  The RO issued a statement of the case 
(SOC) in August 2003, and the appellant submitted a timely 
substantive appeal (VA Form 9) in September 2003.

The Board notes that the appellant's claim was previously 
before the Board, which denied two issues and remanded the 
present issue in a February 2005 decision.  The Board 
indicated that the appellant's claim for death pension had 
been first adjudicated in the August 2003 SOC, the September 
2003 VA Form 9 represented her notice of disagreement (NOD), 
and a remand was necessary under Manlincon v. West, 12 Vet. 
App. 238 (1999) for the RO to issue an SOC.

However, upon reviewing the claims file after it was 
returned, the Board finds that the instructions contained in 
the February 2005 remand had already been carried out, since 
the appellant's claim was first adjudicated in a January 2003 
letter and the NOD, SOC, and her substantive appeal (on VA 
Form 9) had followed in a timely manner.  Since the 
instructions of the remand were previously completed, the 
Board finds that we may proceed with this claim with no 
prejudice to the appellant and no violation of Stegall v. 
West, 11 Vet. App. 268 (1998).

FINDING OF FACT

The decedent had recognized guerrilla service from January 
1944 to February 1944 and from March 1944 to June 1945, and 
also served in the Philippine Commonwealth Army from June 
1945 to June 1946.


CONCLUSION OF LAW

The requirements of basic eligibility for VA death pension 
benefits, based upon qualifying service by the appellant's 
late husband, have not been met.  38 U.S.C.A. §§ 101, 107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to


provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  The U.S. Court of Appeals for Veterans Claims has 
held that, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC.  Mayfield v. Nicholson, No. 02-
1077 (Vet. App. Dec. 21, 2006).

In the present case, proper VCAA notice was provided to the 
appellant prior to the adjudication of her claim in January 
2003.  In a June 2002 letter, the RO informed the appellant 
of its duty to assist her in substantiating her claim under 
the VCAA, and the effect of this duty upon her claim.  
Moreover, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for benefits, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no


prejudice to the appellant in proceeding with the present 
decision.  Since the claim for non-service-connected death 
pension benefits is being denied, any such issues are moot.

II.  Analysis

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).  In 
addition, the Secretary shall pay pension for non-service-
connected disability or death for service to the surviving 
spouse of a veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 2002).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.


Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b) (2006).

Service as a Philippine Scout in the Regular Army between 
October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2006).

The United States Court of Appeals for Veterans Claims has 
held that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Board 
acknowledges that VA was required to provide the appellant 
with the opportunity to submit evidence of her husband's 
service.  However, the appellant has already been given that 
opportunity.  She has not alleged that it is other than 
already certified by the service department.

As noted in the Introduction, above, the veteran had 
recognized guerrilla service from January 1944 to February 
1944 and from March 1944 to June 1945, and also served in the 
Philippine Commonwealth Army from June 1945 to June 1946.

Review of the records discloses that the appellant has not 
submitted any additional documents related to the type of the 
veteran's service.  There is no contention that the service 
as verified by the service department is erroneous in such a 
way as to warrant a further request to the service department 
to verify or recertify additional military service.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (United States Armed Forces, Far East), including the 
recognized guerrillas, or service with the new Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to non-service-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).  Therefore, 
the Board finds that the appellant, as the decedent's 
surviving spouse, is not eligible for the requested benefit.

The Board has carefully reviewed the entire record in this 
matter.  However, the law is dispositive, because eligibility 
for pension is precluded based upon the decedent's service.  
Therefore, the appeal must be denied.  Sabonis v. Brown, 
supra.


ORDER

Basic eligibility for non-service-connected VA death pension 
benefits is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


